Exhibit 10.22



OSI SYSTEMS, INC

NONQUALIFIED DEFINED BENEFIT PLAN

Second Amendment to

Amended and Restated Retirement Benefit Award Agreement

THIS SECOND AMENDMENT (“Second Amendment”) is made effective as of August 19,
2020, by and between OSI Systems, Inc. (the “Company”), and Deepak Chopra (the
“Eligible Employee”) to the Amended and Restated Retirement Benefit Award
Agreement, made effective December 31, 2017 (the “Award Agreement”).

WHEREAS, the Company has adopted the OSI Systems, Inc. Nonqualified Defined
Benefit Plan, as amended effective January 1, 2012 (the “Plan”) and designated
the Eligible Employee as a Participant in the Plan pursuant to the Award
Agreement;

WHEREAS, the Company previously adopted the First Amendment to the Award
Agreement, effective June 19, 2020 (the “First Amendment”).

WHEREAS, the Company now desires to again increase the Eligible Employee’s
Retirement Benefit and specify the form of payout for the new benefit amount
without changing the timing of the existing benefit payments, in compliance with
all requirements of Section 409A of the Internal Revenue Code (the “Code”);

NOW, THEREFORE, the parties hereto agree as follows:

1.        Second Additional Retirement Benefit. Section 3 of the Award Agreement
is hereby amended to add the following new sentence to the end of the first
paragraph of that section:

Notwithstanding the foregoing, effective August 19, 2020, in addition to the
original Retirement Benefit and additional Retirement Benefit specified above,
the Eligible Employee shall be entitled to a second additional Retirement
Benefit of One Million, Five Hundred Thousand Dollars ($1,500,000), (adjusted as
specified herein for CPI increases commencing in calendar year 2021), payable in
quarterly installments of Seventy-Five Thousand Dollars ($75,000), plus CPI
adjustments, on the first day of each calendar quarter commencing for this
additional amount July 1, 2025 and continuing for a period of five calendar
years ending April 1, 2030. All such additional Retirement Benefit payments
shall be fully vested on August 19, 2020 and, as of such date, all references to
“Retirement Benefit” as used in the Plan and this Award Agreement (including
amounts payable by reason of death or Disability under Sections 5 or 6 below)
shall include this second additional benefit, except as provided in Section 7 as
amended below.





--------------------------------------------------------------------------------

2.        Change in Control. Section 7 of the Award Agreement is hereby amended
to replace the new final sentence added by the First Amendment with the
following:

Notwithstanding the foregoing, in the event of a Change in Control, whether
before or after the Eligible Employee’s Separation from Service, the present
value of all remaining payments with respect to each of the additional
Retirement Benefits added by the First Amendment and this Second Amendment shall
be paid in the form of a single lump sum within ninety (90) days following the
Change in Control, subject to compliance with all requirements of Code Section
409A.

3.        Confirmation of Existing Benefit. Except as amended herein, all other
provisions of the Plan, the Award Agreement and the First Amendment shall remain
in full force and effect and shall apply to the additional Retirement Benefit
provided by this Second Amendment.

IN WHITENESS WHEREOF, the parties hereto have executed this Second Amendment to
the Amended and Restated Award Agreement effective August 19, 2020.

OSI SYSTEMS, INC.







By:

/s/ Alan Edrick



Alan Edrick,



Executive Vice President and Chief Financial Officer







ELIGIBLE EMPLOYEE







/s/ Deepak Chopra



Deepak Chopra



2

--------------------------------------------------------------------------------